EXHIBIT 99.1 NEWS FOR IMMEDIATE RELEASE October 17, 2007For Further Information Contact: Paul M. Limbert President and Chief Executive Officer or Robert H. Young Executive Vice President and Chief Financial Officer (304) 234-9000 NASDAQ Symbol: WSBC Website: www.wesbanco.com WesBanco Announces Results for the Nine Months and Third Quarter of 2007 Wheeling, WV… Paul M. Limbert, President and Chief Executive Officer of WesBanco, Inc., (NASDAQ: WSBC) a Wheeling, West Virginia based multi-state bank holding company, today announced earnings for the nine months and third quarter ended September 30, 2007. For the nine months ended September 30, 2007 diluted earnings per share were $1.62 versus last year’s $1.30, an increase of 24.6%, on net income of $34.0 million as compared to $28.4 million in the 2006 period.Return on average assets increased to 1.14% from 0.91% in 2006 and return on average equity increased to 11.12% from 9.11%.Net income for the quarter ended September 30, 2007 was $9.8 million, compared to $11.6 million for the third quarter of 2006, while diluted earnings per share for the quarter were $0.47 per share compared to $0.53 per share for 2006.Third quarter 2007 results reflected lower net interest income primarily due to a flat to inverted yield curve, partially offset by a reduced loan loss provision. “Although the third quarter results reflect the difficult interest rate and competitive operating environment, our loan portfolio continues to perform better than our expectations for the year, leading to lower loan loss provisions compared to year ago levels and lower average non-performing assets, said Mr. Limbert.“Non-interest income also continues to grow through improvements in the trust, securities, insurance and mortgage businesses, and increased service charge activity from revenue enhancement programs and marketing campaigns.” “In September we opened a new, state-of-the art banking center in the Highlands/Cabela’s retail shopping destination development between Wheeling, West Virginia and Washington, Pennsylvania.” said Mr. Limbert. “This new facility will serve to enhance WesBanco’s presence in our core Wheeling market and further improve customer service. In addition, our branch optimization program, which continuously evaluates the profitability of our retail service delivery system, resulted in the closing of a small branch in the Cincinnati market.” Highlights for the third quarter and nine months year-to-date include the following: · Net interest income for the third quarter decreased $2.3 million or 7.7% compared to the third quarter of 2006. The net interest margin declined to 3.38% in the third quarter from 3.56% in the 2006 third quarter and 3.46% in the second quarter of 2007. For the nine months ended September 30, 2007, net interest income declined by 5.4%.These decreases were the result of the flat and inverted yield curve environment over much of the last eighteen months experienced by the banking industry, and, to a lesser degree, a lower balance sheet size primarily as a result of the prior year’s intentional repositioning, which reduced investments and borrowings, and reductions in fixed rate mortgage loan portfolios.The shape of the yield curve has pressured margins, primarily through increased costs of deposits resulting from significant rate-based competition, especially in urban markets.These costs have been somewhat offset by loan yield increases and higher average non-interest bearing deposit balances. · The increase in non-interest income for the third quarter of 6.3% was due to increases in trust fees, deposit activity fees, and improved insurance and securities brokerage revenues.For the year-to-date period the increase of $9.6 million was due primarily to the prior year’s recognized impairment loss of $8.0 million on the investment portfolio restructuring. Also last year, WesBanco recognized $2.6 million in net gains on the sale of four branches in Ritchie County.For the nine month period of 2007 a deferred gain on the sale of a former branch facility of $1.0 million and the net proceeds from a bank-owned life insurance claim of $0.9 million were recorded. Contributing to the increase in year-to-date non-interest income were increases in trust fees of $0.9 million, service charges on deposits of $0.6 million, improved securities brokerage revenues, higher mortgage banking income from sales to the secondary market and $0.7 million in security sale gains in 2007. · The provision for credit losses decreased $0.8 million in the third quarter of 2007 as compared to third quarter 2006 primarily due to lower year-to-date net charge-offs and average non-performing loans.However, management has increased its estimates of future credit losses due to higher levels of criticized loans and regional economic conditions impacting the consumer, residential real estate and home equity portfolios,resulting inthe allowance for loan losses as a percentage of total loans increasing to 1.13% at September 30, 2007, from 1.08% at the end of the third quarter of 2006. Although WesBanco does not have any material direct exposure to sub-prime loans, the problems associated with sub-prime lending are having an adverseimpact on markets where WesBanco has exposure.Net charge-offs to average loans increased to 0.25% for the quarter as compared to 0.16% for the third quarter of 2006, however, year-to-date net charge-offs were 0.23% as compared to 0.30% for last year. Year-to-date, the total provision decreased 34.7% to $4.7 million from $7.2 million. · Non-interest expense increased 6.7% for the third quarter as compared to the prior year due to higher salaries, benefits, net occupancy, professional fees and marketing expenses and a $0.4 million charge for the settlement of litigation.Full-time equivalent employees were 1,177 at September 30, 2007 as compared to 1,191 at September 30, 2006.Year-to-date, total expenses increased $1.3 million primarily due to the higher salaries and benefits and the litigation settlement, somewhat offset by lower marketing and communication expenses.The decrease in marketing expenses year-to-date was due to higher customer incentive expense related to last year’s marketing campaigns as compared to the current campaign’s related expense. · The provision for income taxes in the third quarter of 2007 decreased $0.7 million compared to the third quarter of 2006 due primarily to lower income and favorable adjustments related to recently filed tax returns.For the nine months ended September 30, 2007, the tax provision increased $0.2 million due to higher income and, excluding the tax adjustments, a higher effective tax rate of 22.1% as compared to 19.2% in the 2006 period, due primarily to higher taxable income and a lower percentage of tax-exempt income to total income.These increases were partially offset by a $1.6 million credit resulting from the second quarter 2007 correction of prior period amounts related to the accumulation of deferred taxes on a small portion of the municipal bond investment portfolio.The tax adjustments in the second and third quartersof 2007 reduced the year-to-date effective tax rate to 16.9% from 19.7% in the 2006 period. · Total loans at September 30, 2007 decreased $122.4 million or 4.2% compared to September 30, 2006 and decreased 3.9% compared to December 31, 2006 due to the Bank’s strategy of selling most new residential mortgages to the secondary market, accelerated payoffs of commercial real estate loans, and a focus on obtaining appropriate interest rate spreads on new loans in a very competitive lending environment. · Total deposits declined 2.0% over last year and 1.2% from year end primarily due to reductions in savings deposits partially offset by increases in money market account balances.As a result of the current interest rate environment, customers are favoring shorter-term, higher-yielding CD’s and money market accounts, while new checking account campaigns have improved the number of demand deposit accounts. WesBanco continues to focus on management strategies to control deposit costs in the current competitive rate environment, which has limited deposit growth. · FHLB and other short-term borrowings decreased to $460.0 million as of September 30, 2007, from $561.5 million at December 31, 2006, a $101.5 million or 18.1% reduction.Borrowings were $812.2 million before the restructuring at the end of last year’s first quarter. These borrowings as a percent of total assets decreased to 11.6% from 13.7% at the end of the 2006. · For the quarter ended September 30, 2007, WesBanco repurchased a total of 132,000 common shares at an average price of $25.04 per share.Year-to-date shares repurchased totaled 893,398 at $30.48 per share. WesBanco has 736,600 shares remaining for repurchase under the current repurchase plan approved by the Board of Directors in March, 2007.In spite of the number of shares repurchased, the decreased balance sheet size has improved capital ratios over the past eighteen months with tangible equity improving to 6.93% at September 30, 2007. WesBanco is a multi-state bank holding company with total assets of approximately $4.0 billion, operating through 78 banking offices, one loan production office, and 111 ATMs in West Virginia, Ohio, and Pennsylvania.WesBanco’s banking subsidiary is WesBanco Bank, Inc., headquartered in Wheeling, West Virginia.In addition, WesBanco operates an insurance brokerage company, WesBanco Insurance Services, Inc., and a full service broker/dealer, WesBanco Securities, Inc. that also operates Mountaineer Securities, WesBanco’s discount brokerage operation. Forward-looking statements in this press release relating to WesBanco’s plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The information contained in this press release should be read in conjunction with WesBanco’s 2006 Annual Report on Form 10-K and June 30, 2007 Form 10-Q, filed with the Securities and Exchange Commission (“SEC”), which is available at the SEC’s websitewww.sec.gov or at WesBanco’s website, www.wesbanco.com. Investors are cautioned that forward-looking statements, which are not historical fact, involve risks and uncertainties, including those detailed in WesBanco’s 2006 Annual Report on Form 10-K filed with the SEC under the section “Risk Factors.”Such statements are subject to important factors that could cause actual results to differ materially from those contemplated by such statements, including without limitation, the effects of changing regional and national economic conditions; changes in interest rates, spreads on earning assets and interest-bearing liabilities, and associated interest rate sensitivity; sources of liquidity available to the parent company and its related subsidiary operations; potential future credit losses and the credit risk of commercial, real estate, and consumer loan customers and their borrowing activities; actions of the Federal Reserve, State of West Virginia Division of Banking, Federal Deposit Insurance Corporation, the SEC, the NASDAQ, the National Association of Securities Dealers and other regulatory bodies; potential legislative and federal and state regulatory actions and reform; competitive conditions in the financial services industry; rapidly changing technology affecting financial services and/or other external developments materially impacting WesBanco’s operational and financial performance. WesBanco does not assume any duty to update forward-looking statements. WESBANCO, INC. Consolidated Selected Financial Highlights Page 4 (unaudited, dollars in thousands, except per share amounts) For the Three Months Ended For the Nine Months Ended September 30, September 30, Statement of income 2007 2006 % Change 2007 2006 % Change Interest income $57,460 $56,942 0.91% $172,465 $169,383 1.82% Interest expense 29,100 26,233 10.93% 84,926 76,827 10.54% Net interest income 28,360 30,709 (7.65%) 87,539 92,556 (5.42%) Provision for credit losses 1,448 2,268 (36.16%) 4,684 7,171 (34.68%) Net interest income after provision for credit losses 26,912 28,441 (5.38%) 82,855 85,385 (2.96%) Non-interest income Trust fees 3,941 3,711 6.20% 12,164 11,306 7.59% Service charges on deposits 4,683 4,437 5.54% 12,997 12,413 4.70% Net securities gains/(losses) 22 17 29.41% 739 (7,833) 109.43% Other income 3,763 3,492 7.76% 11,322 9,910 14.25% Gain on sale of branch offices - - 0.00% 980 2,618 (62.57%) Gains on early extinguishment of debt - 17 (100.00%) 895 1,064 (15.88%) Total non-interest income 12,409 11,674 6.30% 39,097 29,478 32.63% Non-interest expense Salaries and employee benefits 14,131 13,529 4.45% 41,824 40,260 3.88% Net occupancy 2,002 1,688 18.60% 5,871 5,567 5.46% Equipment 1,872 1,961 (4.54%) 5,658 5,984 (5.45%) Amortization of intangible assets 589 628 (6.21%) 1,781 1,894 (5.97%) Marketing expense 1,331 943 41.15% 3,367 3,853 (12.61%) Restructuring expenses - - 0.00 % - 540 (100.00%) Other operating expenses 7,731 7,180 7.67% 22,512 21,631 4.07% Total non-interest expense 27,656 25,929 6.66% 81,013 79,729 1.61% Income before provision for income taxes 11,665 14,186 (17.77%) 40,939 35,134 16.52% Provision for income taxes 1,902 2,632 (27.74%) 6,934 6,735 2.95% Net income $9,763 $11,554 (15.50%) $34,005 $28,399 19.74% Taxable equivalent net interest income $30,252 $32,806 (7.78%) $93,391 $99,155 (5.81%) Per common share data Net income per common share - basic $0.47 $0.53 (11.32%) $1.62 $1.30 24.62% Net income per common share - diluted $0.47 $0.53 (11.32%) $1.62 $1.30 24.62% Dividends declared $0.275 $0.265 3.77% $0.825 $0.795 3.77% Book value (period end) $19.94 $19.45 2.51% Tangible book value (period end) $12.99 $12.69 2.36% Average shares outstanding - basic 20,711,866 21,700,328 (4.56%) 20,938,615 21,843,203 (4.14%) Average shares outstanding - diluted 20,732,741 21,746,255 (4.66%) 20,979,492 21,896,265 (4.19%) Period end shares outstanding 20,628,092 21,551,703 (4.29%) Selected ratios Return on average assets 0.98% 1.13% (13.23%) 1.14% 0.91% 25.06% Return on average equity 9.51% 10.97% (13.34%) 11.12% 9.11% 22.10% Yield on earning assets (1) 6.61% 6.40% 3.28% 6.60% 6.21% 6.28% Cost of interest bearing liabilities 3.69% 3.21% 14.95% 3.59% 3.06% 17.32% Net interest spread (1) 2.92% 3.19% (8.46%) 3.01% 3.15% (4.44%) Net interest margin (1) 3.38% 3.56% (5.06%) 3.46% 3.50% (1.14%) Efficiency (1) 64.83% 58.30% 11.20% 61.15% 61.98% (1.34%) Average loans to average deposits 94.81% 98.40% (3.65%) 95.46% 97.98% (2.57%) Annualized net loan charge-offs/average loans 0.25% 0.16% 57.14% 0.23% 0.30% (24.69%) Effective income tax rate 16.31% 18.55% (12.10%) 16.94% 19.17% (11.65%) (1) The yield on earning assets, net interest margin, net interest spread and efficiency ratios are presented on a fully taxable-equivalent (FTE) and annualized basis. The FTE basis adjusts for the tax benefit of income on certain tax-exempt loans and investments.WesBanco believes this measure to be the preferred industry measurement of net interest income and provides a relevant comparison between taxable and non-taxable amounts. WESBANCO, INC. Consolidated Selected Financial Highlights Page 5 (unaudited, dollars in thousands) % Change Balance sheet (period end) September 30, December 31, September 30, 2007 Assets 2007 2006 % Change 2006 to Dec. 31, 2006 Cash and due from banks $71,373 $98,657 (27.66) % $95,388 (25.18) % Due from banks - Interest bearing 2,293 1,744 31.48 1,217 88.41 Fed Funds sold - 100.00 Securities 734,285 716,210 2.52 736,707 (0.33) Loans held for sale 4,849 4,135 17.27 3,170 52.97 Portfolio Loans: Commercial and commercial real estate 1,540,958 1,563,238 (1.43) 1,575,170 (2.17) Residential real estate 814,047 908,171 (10.36) 896,533 (9.20) Consumer and home equity 437,595 443,597 (1.35) 436,510 0.25 Total portfolio loans 2,792,600 2,915,006 (4.20) 2,908,213 (3.98) Allowance for loan losses (31,647) (31,669) (0.07) (31,979) (1.04) Net portfolio loans 2,760,953 2,883,337 (4.24) 2,876,234 (4.01) Premises and equipment, net 68,518 66,010 3.80 67,404 1.65 Goodwill 137,258 137,258 - 137,258 - Core deposit intangible, net 6,108 8,506 (28.19) 7,889 (22.58) Other assets 174,956 180,230 (2.93) 172,876 1.20 Total Assets $3,960,593 $4,096,087 (3.31) % $4,098,143 (3.36) % Liabilities and Shareholders' Equity Non-interest bearing demand deposits $382,487 $388,642 (1.58) % $401,909 (4.83) % Interest bearing demand deposits 355,940 344,986 3.18 356,088 (0.04) Money market accounts 384,308 354,659 8.36 354,082 8.54 Savings deposits 403,411 452,382 (10.83) 441,226 (8.57) Certificates of deposit 1,433,906 1,479,113 (3.06) 1,442,242 (0.58) Total deposits 2,960,052 3,019,782 (1.98) 2,995,547 (1.18) Federal Home Loan Bank borrowings 299,269 371,910 (19.53) 358,907 (16.62) Short-term borrowings 160,770 160,538 0.14 202,561 (20.63) Junior subordinated debt 87,638 87,638 - 87,638 - Other liabilities 41,558 36,962 12.43 36,615 13.50 Shareholders' equity 411,306 419,257 (1.90) 416,875 (1.34) Total Liabilities and Shareholders' Equity $3,960,593 $4,096,087 (3.31) % $4,098,143 (3.36) % Average balance sheet and net interest margin analysis Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Average Average Average Average Average Average Average Average Assets Balance Rate Balance Rate Balance Rate Balance Rate Due from banks - interest bearing $ 1,909 1.66% $ 2,198 1.99% $ 1,564 1.28% $ 2,249 2.02% Loans, net of unearned income 2,810,376 6.86% 2,908,500 6.61% 2,835,752 6.85% 2,920,565 6.46% Securities: Taxable 395,117 5.00% 371,065 4.61% 398,598 4.95% 451,712 4.33% Tax-exempt 324,992 6.65% 357,080 6.71% 333,297 6.69% 376,239 6.68% Total securities 720,109 5.73% 728,145 5.63% 731,895 5.74% 827,951 5.39% Federal funds sold 13,332 5.10% - 0.00% 18,093 5.24% 2,418 4.74% Other earning assets (1) 21,357 5.60% 26,219 5.02% 21,653 5.61% 33,483 4.79% Total earning assets 3,567,083 6.61% 3,665,062 6.40% 3,608,957 6.60% 3,786,666 6.21% Other assets 383,317 402,458 386,024 398,796 Total Assets $ 3,950,400 $4,067,520 $3,994,981 $ 4,185,462 Liabilities and Shareholders' Equity Interest bearing demand deposits $ 346,302 1.32% $ 341,695 1.20% $ 349,151 1.30% $ 338,345 1.00% Money market accounts 383,546 2.88% 363,256 2.20% 370,692 2.71% 392,488 2.15% Savings deposits 411,628 1.32% 459,463 1.36% 426,374 1.35% 463,567 1.25% Certificates of deposit 1,444,009 4.70% 1,416,605 4.02% 1,441,714 4.57% 1,409,089 3.81% Total interest bearing deposits 2,585,485 3.44% 2,581,019 2.92% 2,587,931 3.33% 2,603,489 2.74% Federal Home Loan Bank borrowings 281,235 4.30% 411,833 3.80% 319,294 4.06% 494,230 3.68% Short-term borrowings 172,202 5.10% 157,122 4.78% 171,458 5.03% 169,860 4.45% Junior subordinated debt 87,638 6.46% 87,638 6.45% 87,638 6.49% 87,638 6.37% Total interest bearing liabilities 3,126,560 3.69% 3,237,612 3.21% 3,166,321 3.59% 3,355,217 3.06% Non-interest bearing demand deposits 378,768 374,798 382,658 377,219 Other liabilities 37,655 37,283 37,286 36,155 Shareholders' equity 407,417 417,827 408,716 416,871 Total Liabilities and Shareholders' Equity $3,950,400 $4,067,520 $3,994,981 $ 4,185,462 Taxable equivalent net interest spread 2.92% 3.19% 3.01% 3.15% Taxable equivalent net interest margin 3.38% 3.56% 3.46% 3.50% (1) Federal Reserve stock, Federal Home Loan Bank stock and equity securities that do not have readily determinable fair market values. WESBANCO, INC. Consolidated Selected Financial Highlights Page 6 (unaudited, dollars in thousands, except per share amounts) Quarter Ended Sept. 30, June 30, March 31, Dec. 31, Sept. 30, Statement of income 2007 2007 2007 2006 2006 Interest income $57,460 $57,812 $57,193 $57,886 $56,942 Interest expense 29,100 28,626 27,200 27,609 26,233 Net interest income 28,360 29,186 29,993 30,277 30,709 Provision for credit losses 1,448 1,776 1,460 1,568 2,268 Net interest income after provision for credit losses 26,912 27,410 28,533 28,709 28,441 Non-interest income Trust fees 3,941 3,885 4,338 3,733 3,711 Service charges on deposits 4,683 4,431 3,883 4,301 4,437 Net securities gains 22 39 678 35 17 Other income 3,763 4,202 3,357 2,861 3,492 Gain on sale of branch offices - 0 980 - - Gains on early extinguishment of debt 0 895 - - 17 Total non-interest income 12,409 13,452 13,236 10,930 11,674 Non-interest expense Salaries and employee benefits 14,131 13,815 13,878 13,423 13,529 Net occupancy 2,002 1,866 2,003 1,937 1,688 Equipment 1,872 1,884 1,902 1,937 1,961 Core deposit intangibles 589 596 596 617 628 Marketing expense 1,331 1,414 622 1,290 943 Other operating expenses 7,731 7,397 7,384 7,271 7,180 Total non-interest expense 27,656 26,972 26,385 26,475 25,929 Income before provision for income taxes 11,665 13,890 15,384 13,164 14,186 Provision for income taxes 1,902 1,595 3,437 2,528 2,632 Net income $9,763 $12,295 $11,947 $10,636 $11,554 Taxable equivalent net interest income $ 30,252 $31,133 $ 32,005 $ 32,330 $ 32,806 Per common share data Net income per common share - basic $ 0.47 $0.59 $0.56 $0.49 $0.53 Net income per common share - diluted $ 0.47 $0.59 $0.56 $0.49 $0.53 Dividends declared $ 0.275 $ 0.275 $ 0.275 $ 0.265 $ 0.265 Book value (period end) $19.94 $19.54 $19.40 $19.39 $19.45 Tangible book value (period end) $12.99 $12.60 $12.50 $12.64 $12.69 Average shares outstanding - basic 20,711,866 20,838,798 21,271,328 21,523,291 21,700,328 Average shares outstanding - diluted 20,732,741 20,884,156 21,325,166 21,580,177 21,746,255 Period end shares outstanding 20,628,092 20,759,920 20,948,040 21,496,793 21,551,703 Full time equivalent employees 1,177 1,191 1,168 1,168 1,191 Selected ratios Return on average assets 0.98% 1.23% 1.20% 1.03% 1.13% Return on average equity 9.51% 12.12% 11.77% 10.06% 10.97% Yield on earning assets (1) 6.61% 6.60% 6.59% 6.45% 6.40% Cost of interest bearing liabilities 3.69% 3.61% 3.46% 3.37% 3.21% Net interest spread (1) 2.92% 2.99% 3.14% 3.08% 3.19% Net interest margin (1) 3.38% 3.46% 3.56% 3.49% 3.56% Efficiency (1) 64.83% 60.50% 58.32% 61.20% 58.30% Average loans to average deposits 94.81% 94.88% 96.72% 97.17% 98.40% Trust Assets, market value at period end $3,129,179 $3,041,464 $2,972,044 $2,976,621 $2,873,159 (1) The yield on earning assets, net interest margin, net interest spread and efficiency ratios are presented on a fully taxable-equivalent (FTE) and annualized basis. The FTE basis adjusts for the tax benefit of income on certain tax-exempt loans and investments.WesBanco believes this measure to be the preferred industry measurement of net interest income and provides a relevant comparison between taxable and non-taxable amounts. WESBANCO, INC. Consolidated Selected Financial Highlights Page 7 (unaudited, dollars in thousands) Quarter Ended Sept. 30, June 30, March 31, Dec. 31, Sept. 30, Asset quality data 2007 2007 2007 2006 2006 Non-performing assets: Non-accrual loans $10,859 $9,651 $12,126 $16,154 $10,356 Renegotiated loans - Total non-performing loans 10,859 9,651 12,126 16,154 10,356 Other real estate and repossessed assets 3,483 4,067 3,369 4,052 4,109 Total non-performing loans and assets $14,342 $13,718 $15,495 $20,206 $14,465 Loans past due 90 days or more $7,544 $7,869 $6,194 $6,488 $11,594 Non-performing assets/total assets 0.36 % 0.34 % 0.38 % 0.49 % 0.35 % Non-performing assets/total loans, other real estate and repossessed assets 0.51 % 0.48 % 0.54 % 0.69 % 0.49 % Non-performing loans/total loans 0.39 % 0.34 % 0.43 % 0.55 % 0.35 % Non-performing loans and loans past due 90 days or more/total loans 0.66 % 0.62 % 0.64 % 0.78 % 0.75 % Non-performing loans, loans past due 90 days and other real estate owned/total loans and other real estate owned 0.77 % 0.75 % 0.75 % 0.89 % 0.87 % Allowance for loan losses Allowance for loan losses $31,647 $31,928 $31,757 $31,979 $31,669 Provision for loan losses 1,500 1,500 1,460 1,568 2,268 Net loan charge-offs 1,781 1,329 1,682 1,258 1,191 Annualized net loan charge-offs /average loans 0.25 % 0.19 % 0.24 % 0.17 % 0.16 % Allowance for loan losses/total loans 1.13 % 1.13 % 1.12 % 1.10 % 1.08 % Allowance for loan losses/non-performing loans 2.91 x 3.31 x 2.62 x 1.98 x 3.06 x Allowance for loan losses/non-performing loans and past due 90 days or more 1.72 x 1.82 x 1.73 x 1.41 x 1.44 x Capital ratios Tier I leverage capital 9.38 % 9.21 % 9.14 % 9.27 % 9.23 % Tier I risk-based capital 12.10 % 11.98 % 12.20 % 12.35 % 12.30 % Total risk-based capital 13.18 % 13.07 % 13.30 % 13.44 % 13.38 % Shareholders' equity to assets 10.31 % 10.15 % 10.23 % 10.26 % 10.27 % Tangible equity to tangible assets (1) 6.93 % 6.80 % 6.88 % 6.95 % 6.93 % (1) Tangible equity is defined as shareholders' equity less goodwill and other intangible assets, and tangible assets are defined as total assets less goodwill and other intangible assets. The calculation is based on quarterly averages.
